Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	In prior office action (i.e. Quayle action) mailed on 08/27/2021 included an examiner’s amendment to place the claims in condition for allowance.  
	The Quayle action was sent to address non-compliance of the application with the sequence rules.  In this regard, the proper sequence identifiers were added to the specification by amendment (10/27/2021). 
Allowable Subject Matter
3.	Claims 7-9, 11-13 and 15-24 are allowed.
4. 	In the prior office action (i.e. Quayle action) mailed on 08/27/2021, 
 An EXAMINER’S AMENDMENT (paragraph 3) and reasons for allowance (paragraph 4) were set forth.  They repeated below.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel Karen Pilloff on 08/19/2021. In addition, the applicant has agreed to cancel claims 10 and 14, and to renumber the claims orderly with their dependency to the independent claims (claims 7-9, 11-13, and 15-24). 

Claims 7, 8, 11, and 16 have been replaced:
7. A method for treating Kawasaki disease (KD) in a subject in need thereof, comprising the steps of:
(a) obtaining a sample from the subject, wherein the subject exhibits one or more symptoms of KD or is at risk of developing KD; 
(b) measuring the cytosine methylation state of at least one CpG dinucleotide selected from cg23677000, cg04085447, cg17907567, cg26283059 or cg27273033 from the sample of the subject; 
(c) identifying the subject as having KD or at risk of developing KD by identifying that at least one CpG dinucleotide measured in step (b) is lower compared to the corresponding CpG in a control or a KD-free sample; and 
(d) administering a therapeutic agent for KD to the subject having KD or at risk of developing KD.
8. The method of claim 7, wherein the CpG dinucleotides are cg23677000 and cg04085447.
11. A method for reducing coronary artery disease in a subject suspected of having Kawasaki disease (KD), comprising: 
(a) obtaining a sample from the subject, wherein the subject exhibits one or more symptoms of KD or is at risk of developing KD; 
(b) measuring the cytosine methylation state of at least one CpG dinucleotide selected from cg23677000, cg04085447, cg17907567, cg26283059 or cg27273033 from the sample of the subject; 

(d) administering a therapeutic agent for KD to the subject having KD or at risk of developing KD.
16. The method of claim 7, wherein measuring the cytosine methylation state comprises use of one or more methods selected from the group consisting of nucleic acid amplification, polymerase chain reaction (PCR), methylation specific PCR (MCP), methylated- CpG island recovery assay (MIRA), combined bisulfite-restriction analysis (COBRA), pyrosequencing, single-strand conformation polymorphism (SSCP) analysis, restriction analysis and microarray analysis.
Claims 10 and 14 have been cancelled. 
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art for the claimed invention set forth in the office action dated 02/02/2021 are Kuo et al. ARTHRITIS & RHEUMATOLOGY; 2015; Vol. 67; No. 3: 828-836), Firestein and Nakano, Pub. No.: US 20130129668A 1, publication date of May 23, 2013; and Kuo et al. J Clin lmmunol; 2012; 32:746-752. The arguments in the remark and the amendments dated 05/03/2021 overcome the rejection. The claims are allowable over the closest prior art because the prior art does not teach the limitation of measuring cytosine methylation state at the recited CpG sites in the subject exhibit one or more symptoms of Kawasaki disease or is at risk of developing Kawasaki disease, and identifying the subjected’ and “identifying that at least one CpG dinucleotide 
In addition, the amendments overcome 101 rejection in prior office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                   

/JULIET C SWITZER/Primary Examiner, Art Unit 1634